DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.

Response to Arguments
 	The previously issued 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections are hereby withdrawn in view of amended claim 1.  

 	The Applicant’s arguments with respect to claims #1-7 and 9-14 in the reply filed on September 21, 2022 have been carefully considered, but are moot in view of the new grounds of rejection.

Claim Objection
 	As to claim 1, the Examiner suggests replacing “to from a MX2 compound” with “to form  a MX2 compound”. 

 	Furthermore as to claim 1, the Examiner suggests adding a comma between the final two elements of the Markush group “diethyldisulfide, and diethylsulfide”.


 	Furthermore as to claim 1, the Examiner suggests making ‘2’ a subscript, e.g. MX2.

Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

 	As to claim 1, the limitation “wherein the thermal treatment removes a carbon from the film leaving only sulfur from the 1,2-ethanedithiol and metal from the metal precursor to form a MX2 compound” (emphasis added) comprises new matter.  Paragraph [0094] of the published specification merely teaches “removing impurities or adding or removing chalcogenide to form the desired MX2 stoichiometry” and there is no mention of carbon removal or a sulfur remnant.  Furthermore, the film, prior to the thermal treatment step, has an absence of carbon thereby making carbon removal in a subsequent thermal treatment step unlikely.  Refer to the 35 U.S.C. § 112(b) rejection infra for further discussion.


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
	As to claim 1, it is unclear how a film is formed “from a two-dimensional transition metal dichalcogenide and a process gas” (emphasis added).  Paragraph [0091] of the published specification teaches the film is the two-dimensional transition metal dichalcogenide, and is not formed from it.  Paragraph [0092] of the published specification teaches the film formed from a metal containing precursor and a reacting gas.

 	As to claim 1, it is unclear how the film is thermally treated to form a treated metal layer.  Paragraph [0094] of the published specification merely teaches a thermal annealing process performed on the substrate.  In other words, the thermal annealing process is not applied to the film.

 	As to claim 1, there is a lack of antecedent basis for “the ethanedithiol” (emphasis added).  The Examiner suggests “the 1,2-ethanedithiol”.  

	
 	As to claim 1, there is a lack of antecedent basis for “the metal precursor” (emphasis added).

 	As to claim 1, it is unclear what “M” and “X” are. 

 	As to claim 1, the assumption that only 1,2-ethanedithiol is used as the process gas creates a clarity issue.  The process gas is formed from a Markush grouping of “1,2-ethanedithiol, dimethyldisulfide, diethyldisulfide and diethylsulfide” yet the thermal treatment assumes that only 1,2-ethanedithiol is used.  Therefore, claim 1 is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  


 	As to claim 1, it is unclear how the thermal treatment step “removes a carbon from the film leaving only sulfur from the 1,2-ethanedithiol and metal from the metal precursor to from a MX2 compound.”  In paragraph [0091] of the published specification, the film 706 at step 606, prior to the thermal treatment step, is a two-dimensional transition metal dichalcogenide layer including MoS2, WS2, MoSe2, WSe2, and the like.  None of these dichalcogenide materials comprise carbon.  The thermal treatment is performed later, at step 608, and it is unclear how the thermal treatment would remove carbon from the film if carbon is absent to begin with.

No Prior Art Applied
 	No prior art has been applied to claims 1-7 and 9-14. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829